Name: 88/548/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Italy (Trento) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  economic policy
 Date Published: 1988-11-08

 Avis juridique important|31988D054888/548/EEC: Commission Decision of 19 October 1988 on improving the efficiency of agricultural structures in Italy (Trento) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 303 , 08/11/1988 P. 0028 - 0028*****COMMISSION DECISION OF 19 OCTOBER 1988 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES IN ITALY ( TRENTO ) PURSUANT TO COUNCIL REGULATION ( EEC ) NO 797/85 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 88/548/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 797/85 OF 12 MARCH 1985 ON IMPROVING THE EFFICIENCY OF AGRICULTURAL STRUCTURES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1137/88 ( 2 ), AND IN PARTICULAR ARTICLE 25 ( 3 ) THEREOF, WHEREAS ON 24 JANUARY 1988 THE ITALIAN GOVERNMENT FORWARDED, PURSUANT TO THE ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 797/85 : _ LAW NO 27 OF THE AUTONOMOUS PROVINCE OF TRENTO OF 20 NOVEMBER 1987 AMENDING PROVINCIAL LAW NO 17 OF 31 AUGUST 1981 ON STRUCTURAL MEASURES IN AGRICULTURE, AND _ THE CONSOLIDATED TEXT OF PROVINCIAL LAW NO 17 OF 31 AUGUST 1981 ON STRUCTURAL MEASURES IN AGRICULTURE; WHEREAS, UNDER ARTICLE 25 ( 3 ) OF REGULATION ( EEC ) NO 797/85, THE COMMISSION HAS TO DECIDE WHETHER THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE SATISFIED IN THE LIGHT OF THE COMPATIBILITY OF PROVISIONS FORWARDED WITH THE ABOVEMENTIONED REGULATION AND BEARING IN MIND THE OBJECTIVES OF THE LATTER AND THE NEED TO ENSURE THAT THE VARIOUS MEASURES ARE PROPERLY RELATED; WHEREAS THE CASES IN WHICH THE INVESTMENT CEILINGS PROVIDED FOR IN POINT 8 OF ARTICLE 12 OF LAW NO 17/81 MAY BE EXCEEDED MUST BE LIMITED, IN THE CASE OF BENEFICIARIES UNDER REGULATION ( EEC ) NO 797/85, TO THOSE PROVIDED FOR IN ARTICLE 6 OF THE SAID REGULATION; WHEREAS, PURSUANT TO ARTICLE 8 ( 5 ) OF REGULATION ( EEC ) NO 797/85, AIDS FOR THE PURCHASE OF BREEDING STOCK, PROVIDED FOR IN ARTICLE 33, POINT 1, OF LAW NO 17/81, MUST BE LIMITED TO THE PURCHASE OF MALE BREEDING STOCK; WHEREAS THE AIDS PROVIDED FOR IN ARTICLE 39 ( A ) OF LAW NO 17/81 ARE NOT GRANTED FOR NEW PLANTATIONS OF APPLE, PEAR OR PEACH TREES; WHEREAS THE PROVISIONS LAID DOWN IN THE ABOVEMENTIONED LAWS OF THE AUTONOMOUS PROVINCE OF TRENTO ARE CONSISTENT WITH THE CONDITIONS AND OBJECTIVES OF REGULATION ( EEC ) NO 797/85; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 LAW NO 17 OF 31 AUGUST 1981 OF THE AUTONOMOUS PROVINCE OF TRENTO, AS AMENDED BY LAW NO 27 OF 20 NOVEMBER 1987, SATISFIES THE CONDITIONS GOVERNING A FINANCIAL CONTRIBUTION FROM THE COMMUNITY IN RESPECT OF THE COMMON MEASURE REFERRED TO IN ARTICLE 1 OF REGULATION ( EEC ) NO 797/85, SUBJECT TO THE FOLLOWING CONDITIONS : ( A ) THE AUTONOMOUS PROVINCE SHALL ENSURE, PURSUANT TO ARTICLE 12, POINT 8 OF LAW NO 17/81, THAT THE CASES IN WHICH THE INVESTMENT CEILINGS MAY BE EXCEEDED ARE LIMITED TO THE CASES PROVIDED FOR IN ARTICLE 6 OF REGULATION ( EEC ) NO 797/85; ( B ) AS REGARDS THE AIDS FOR THE PURCHASE OF BREEDING STOCK PROVIDED FOR IN ARTICLE 33, POINT 1 OF LAW NO 17/81, THE AUTONOMOUS PROVINCE SHALL ENSURE THAT THE RATE PROVIDED FOR SHALL APPLY ONLY TO THE PURCHASE OF MALE BREEDING STOCK; ( C ) AS REGARDS THE AIDS PROVIDED FOR IN ARTICLE 39 ( A ) OF LAW NO 17/81, THE AUTONOMOUS PROVINCE SHALL ENSURE THAT THE AIDS ARE NOT GRANTED FOR NEW PLANTATIONS OF APPLE, PEAR OR PEACH TREES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS, 19 OCTOBER 1988 . FOR THE COMMISSION FRANS ANDRIESSEN VICE-PRESIDENT ( 1 ) OJ NO L 93, 30 . 3 . 1985, P . 1 . ( 2 ) OJ NO L 108, 29 . 4 . 1988, P . 1 .